YN) Case 4:20-cv-00024-JED-JFJ Document 1 Filed in USDC ND/OK on 01/21/20 Page 1 of 24

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA

FILED

JAN 21 2020

C. McCarit, Clerk
US pisTRICT COURT

1. Jennifer Leann McCormick )
2. Paul Leroy Wickham )
PLAINTIFFS, )
Vs, )
1. William Barr ) *
2. Christopher Wray ) 9 0 CV 0 0 4 J ED = JFJ
3. State of Oklahoma ) oS
4. Nowata County )
5. Carl Gibson )
6. Burke LaRue )
7. Doug Sonnenberg )
8. Troy Friddle )
9. Mickey Hallett )
10. Apri] Frauenberger )
11. Ryan Olsen | )
12. Leonard Logan )
13. Oklahoma Bar Association )
14. Kevin Buchanan )
15. Terry Dean Wickham )
16. Thad Austin Wickham )
17. Terry Allan Wickham )
18. Beverly Ellen Johnson )
19. Kathy Sue Morris )
20. Brian Little )
21. Jimmy Ted King )
DEFENDANTS, )

 
Case 4:20-cv-00024-JED-JFJ Document 1 Filed in USDC ND/OK on 01/21/20 Page 2 of 24

 

We are filing a Notice of a Claim so the motion can be granted. We are asking for a Jury

Trial under the 1" and 7" Amendments of the Constitution of the United States.

 

A petition and complaint in the nature of a suit for deprivation of
Federally Protected Rights under 42 USC § 1983 for False Arrest.
Defendants Notice of Removal under 28 USC § 1446b in

Nowata County Case # PB-2019-21.

 

1. The action was brought under Oklahoma Statute Title 58 § § 292-294 for Case #
PB 2019-21. This statute pertains to this case, but has no validity against Jennifer

L McConmick and Paul L Wickham.

2. According to the Court records, on November 27, 2019, record shows an order on

citation of PB-2019-21.

3. On approximately January 7, 2019 at 4:00 pm, Jennifer L McCormick was
stopped by Nowata County Deputies and was retained by a warrant generated by

a fax machine.
Case 4:20-cv-00024-JED-JFJ Document 1 Filed in USDC ND/OK on 01/21/20 Page 3 of 24

4. Paul L Wickham was called by Jennifer L McCormick to come and get her dog
because the Nowata County Sheriff Mickey Hallett had arrested her, along with

four Deputies, under a suspicious fraudulent warrant.

5. Jennifer L McCormick’s rights were never read to her or her rights for probable
cause. Paul L Wickham's rights were violated the same way, as he was arrested at

the same time.

6. This pertains to, basically, cattle stealing along with Carl Gibson, Ryan Olsen,
Leonard Logan, Mickey Hallett; all working in concert and out of the color of
law. Jennifer L McCormick owned the cattle that were taken from her, without
due process, to generate revenue for Leonard Logan and Ryan Olsen’s attorney

fees.

7. Terry D Wickham, Beverly E Johnson and Mickey Hallett helped to load the
cattle on Thad A Wickham’s and Terry A Wickham’s livestock trailers on
approximately November 6, 2019 and November 20, 2019. Estimated value of 13
adult cows at $16, 250.00, 12 calves valued at $11,400.00 and 1 bull valued at

$3000.00.

8. At no time was Jennifer L McCormick and Paul L Wickham served.
Case 4:20-cv-00024-JED-JFJ Document 1 Filed in USDC ND/OK on 01/21/20 Page 4 of 24

9. Brian Little and Jimmy Ted King are criminal accessories; Jennifer L McCormick
gave them legal notice before the sale of the cattle at the Coffeyville Livestock

Market in Coffeyville, Kansas, on October 30, 2019.

10. Terry D Wickham, Beverly E Johnson and Kathy S Morris committed fraud and

extortion under Title 18 USC § 1001 against Jennifer L McCormick

11. The State of Oklahoma was giving them a workplace to plan their exercise as a

coup to generate revenue for the Nowata County Courthouse.

12. On September 1, 2014 the cattle and farm equipment were given to Paul L
Wickham as a gift. Paul L Wickham subsequently gave them as a gift on October
1, 2018 to Jennifer L McCormick. A copy of the documents will be in place as

evidence.

13. Nowata County and the State of Oklahoma are running an enterprise to benefit
Carl Gibson, Ryan Olsen, Leonard Logan, as a place to commit criminal

accessory by generating revenue.

14. The Sheriff of Nowata County is running an enterprise under Title 18 USC §
1001 to defraud Jennifer L McCormick of her life estate, along with Beverly E
Johnson, Terry D Wickham, Thad A Wickham, Terry A Wickham, along with

Brian Little, Jimmy Ted King, by violating Jennifer L McCormick’s rights under
Case 4:20-cv-00024-JED-JFJ Document 1 Filed in USDC ND/OK on 01/21/20 Page 5 of 24

Federal Rules of Evidence, 201(d) by not serving Jennifer L McCormick under

due process.

15. April Frauenberger, the Court Clerk of Nowata County is manufacturing and

distributing false documents, which ts a felony under State and Federal Rules.

Remedy Sought

The cattle went across state lines, which makes it a Federal offense.

Working out of the color of law of all respect to due process of Civil Procedure,
we are asking $750,000.00 per day from the day the act was committed on January 7,

2020 at approximately 4:00 pm.

  

if. def 20 | PIO
Date Shiller Leann IwicGormick
BA Box 171
“Nowata, OK 74048

/- 20-2 (Ko do dAPh

Date “P auNeeryW ickham
RI Box 17]
Nowata, OK 74048

 

State of PIES Pisssie

County of — Za sheer Lon
The foregoing document was acknowledged before me this zoxt day of
Tanucnz _, 2020.

Signature of Notary Public AEE Ca

— z
My Commission Expires @C7-CE-ZZ

 

 

 
Case 4:20-cv-00024-JED-JFJ Document 1 Filed in USDC ND/OK on 01/21/20 Page 6 of 24

SWORN AFFADAVIT

I swear that the foregoing document is true and correct to the best of my ability.

[- 20-20 0 trl.

Date Paul Wickham
RI Box 171

Nowata, OK. 74048
918-418-9582

 

Stateof CL/ahona

County of _A%ashenetorr

The foregoing documenf was acknowledged before me this Do /z dav of
2020. A

Signature of Notary Public ZL a si { COMM. # 19006763

My Commission Expires IF 89 23 es 07/08/23 | *

 

 

 

 
Case 4:20-cv-00024-JED-JFJ Document 1 Filed in USDC ND/OK on 01/21/20 Page 7 of 24

SWORN AFFADAVIT

I swear that the foregoing document is true and correct to the best of my ability

 

R1 Box 171 g /
Nowata, OK. #4048
918-418-9582

State of PLL Lone
County of La 5 Loe aise .
The foregoing document @as acknowledged before me this Zo“A. day of

—

Fenecery —, 2020,
Signature of Notary public Co

My Commission Expires ~ 67-08-28

 

 
Case 4:20-cv-00024-JED-JFJ Document 1 Filed in USDC ND/OK on 01/21/20 Page 8 of 24

 

 

 

 

 

Kt _ _tfeefor
_— dag Pil _ ~Ahpcadit. pen

 

 

 

"KATINA HOLLAND
NOTARY PUBLIC - STATE OF OKLAHOMA
4 MYCOMMISSION EXPIRES: JULY 22,2015
"MY COMMISSION # 17006683

ERED nn nn emer

 

 

 

 

 

 

 
©

InDA I A
: - - 1 Filed in USDC ND/OK on 01/21/20 Page 9 of 2
Case 4:20;cv-90024-JED-JFJ Document

-2018-001568 Book0845Pg: 32
10/01/2018 8:30 am Pg 0324-032
Fee: $15.00 Doc: ¢000

AFFIDAVIT OF PAUL LEROY WICKHAM Chris Freeman - Nowata County Cle
State of Oklahoma

STATE OF OKLAHOMA )
)
COUNTY OF NOWATA )

The undersigned, PAUL LEROY WICKHAM, of R1 Box 171, Nowata, Oklahoma
74048 being duly sworn, hereby deposes and says:

 

1. That I am over the age of 18 and am a resident of the State of Oklahoma. I
have personal knowledge of the facts herein, and, if called as a witness, could
testify completely thereto.

- 2. That I suffer no legal disabilities and have personal knowledge of the facts set
forth below.

3. That on October 1, 2018, I owned and transferred/gave all my livestock
(including but not limited to livestock listed in Exhibit A) to Jennifer Leann
McCormick of R1 Box 171, Nowata, Oklahoma 74048.

a That on October 1, 2018, I owned and transferred/gave all my farm machinery
(including but not limited to equipment listed in Exhibit A) to Jennifer Leann
McCormick of R1 Box 17 1, Nowata, Oklahoma 74048.

I declare that, to the best of my knowledge and belief, the information herein is true,
correct and complete.

—_

Executed this / at day of October 2018.

a a

 

Paul Leroy Wi&kbam

NOTARY ACKNOWLDGEMENT
STATE OF OKLAHOMA
COUNTY OF

This Affidavit was acknowledged before me on this dsd- day of October 2018 by
Paul Leroy Wickham, who, being first duly sworm on oath according to law, deposes and
says that he has read the foregoing Affidavit subscribed by him, and that the matters
stated herein are true to the best of his information, knowledge and belief.

hi bri A, L/

wlio, Not: ¥ Public
SORANIE y “iy, ary. . "
SDE ommission # OS 0QZ 139
# 05003139 ¢ Expires a)
EXP, bali) 7 |
Pon eos ‘
A UENGLOS
7

N01 bAeay,
0%
Sx

is
\s

on
21/20
i i ND/OK on 01/
24-JED-JFJ Document 1 Filed in USDC

:20-cv-00024-JED-

Case 4:20-cv

EXHIBIT A

EQUIPMENT

1~ 1964 John Deere 4029 Wheatland

1— 1969 John Deere 4020

1 — 1985 John Deere 2849 with Front loader

Kuhn Disk Mower 9 Foot
1~New Holland Tedder Rake
2~New Holland Rakes

1 ~ Grinder Mixer

1~John Deere Disk 14 Foot

LIVESTOCK
1~Bull

14~ Cows

14 ~ Calves

Page 10 of 24

1-204 8-001568 Book0845 F
10/01/2018 8:30 am Pg 032
Fee: § 15.00 Doe:

is F an - Nowata Coy
cntis Sian of Oklahoma
Case 4:20-cv-00024-JED-JFJ Document 1 Filed in USDC ND/OK on 01/21/20 Page 11 of 24

“-~

LEGAL NOTICE

To: Coffeyville Livestock Market
822 West 14” Street
Coffeyville, KS. 67337

Leslie Dean Wickham has no estate as of 29% day of October 2019 and it has been
settled.

This is to make you aware that any cattle sold under Leslie Dean Wickham’s name is
fraud.

If there are any cattle sold under Leslie Dean Wickham’s Estate, they are stolen.

This is a notice to keep you from getting in trouble.

jolsalio
Date Jemhifer McCormick
Ri Box 171

Nowata, OK. 7

918-418-9582

 

Stateof Of fahonra
County of Washi ctor

The foregoing document Was acknowledged before me this -30© #4. day of
October _, 2019. @

Signature of Notary Public
My Commission Expires e Opfo¢/z 3

 

 
Case 4:20-cv-00024-JED-JFJ Document 1 Filed in USDC ND/OK on 01/21/20

Hee
a

os
ie aS
:

oe

eae
hoy

e

:

es

e

o e

eS : :
s SENS.

 

 

 

 

 

 
SERB

Case 220 Cy 00022 JED JE I Document t Biled in USDe NDIOK on 0212). ee 13 of ree a

CE OR eee

IN THE DISTRICT COURT IN AND FOR NOWATA COUNTY

 

 

  

 

STATE OF OKLAHOMA

  
   

IN THE MATTER OF THE ESTATE OF
. LESLIE DEAN WICKHAM, deceased. ) Case No. PB-2019-21
(

ORDER ON CITATION
On the 22" day of November, 2019, this matter came on for hearing on the Application for
Citation, pursuant to Oka. | Stat. tit. 58, §§ 292-294, filed herein by Terry Dean Wickham (“Personal
<epresentative”), Personal Representative of the Estate of Leslie Dean Wickham, deceased

Decedent”). The Personal Representative appeared in person and with counsel, Ryan H. Olsen,

; “Logan & Lowry, LLP ; the defendants, Paul Wickham, Jennifer McCormick, and Dwayne Garrett,
iE

 

 

' - iled to appear. Upon examination of the pleadings and testimony offered in open court, the Court

  
 

i} | NDS and it is hereby ORDERED:

q The Defendants were personally served by the Sheriffs of their respective counties of
| tesidence with notice of these proceedings and failed to appear.

During the hearing, Brian Little, operator of the Coffeyville Livestock Market (“Livestock
= Lt Market”), testified that on or about November 6, 2019, Dwayne Garrett, purportedly on
f : | \ sehalf of Paul Wickham, visited the Livestock Market, threatened the operators ok the
H A ; | ‘ F estock Market, and attempted to prevent the Personal Representative’s sale of cattle

1 %

: ok . pane to the Estate of th&Decedent (“Cattle”), and fraudulently asserted the Cattle were
O38, and fraudulent documendyer presented to the Livestock Market , purportedly signed

2 oy ennifer McCormick, claiming it (Cattle were stolen.

he Defendants shall be and are hereb" ‘om making any claims or presenting any

 
Case 4:20-cv-00024-JED-JFJ Document 1 Filed in USDC ND/OK on 01/21/20 Page 14 of 24

documents to third parties, businesses, or other entities with respect to the real or personal
property (tangible or intangible) of the Estate of the Decedent, said real and personal property
being listed on the Personal Representative’s General Inventory and Opinion of Value set
forth on the Petition for Probate filed herein.

4. The Defendants shall be and are hereby prohibited from interfering with the Personal
Representative in the performance of duties and further prohibited from any interference with
administration of the Estate of the Decedent.

55. This Court hereby has taken a Bench Warrant under advisement with respect to each of the
Defendants, Paul Wickham, Jennifer McCormick, and Dwayne Garrett.

| ). The Defendants, Paul L. Wickham, Jennifer McCormick, and Dwayne Garrett, shall

be and are hereby ordered to appear before this Court on December 13, 2019 at 9:00

a.m. in the District Courtroom of the Nowata.County, Oklahoma District Court in

Nowata, Oklahoma, to be examined by the undersigned Judge, on oath, upon the matters

set forth in the Application for Citation; if Defendants fail to appear and submit to an

examination, or to answer such interrogatories as may be put to him or her touching the

 

matters in the Application for Citation, the Court may, by warrant for that purpose, commit

neste

be *im or her to the county jail, there to remain in close custody until he or she submits to the
X

. og .
Lix' ‘er of this Court or is discharged according to law.
a

‘
wy

3 SO ORDERED this a7. day of November, 2019.

 

belo,
Is 7
Stale. Ko tle
- C Court Clerk for Nowata County, :
‘ byérger\ ger, rtify that the foregoing is a true, JUDGE OF THE DISTRICT COURT
drebyc cel he instrurmerit herewith set out
4 afi copy of § ae Court Clerk's Office of _
° 5 of record in
hty, Odahome ember
stigh-ot_ DAR et

"'
‘
Case 4:20-cv-00024-JED-JFJ Document 1 Filed in USDC ND/OK on 01/21/20 Page 15 of 24

da Tne ona

WARRANT - CIVIL CASE

IN THE DISTRICT COURT IN COUNTY

 

 

 

“Tye Esta te

STATE OF OKLAHOMA
Her oh

Return to
oF __ Court Clerk’s Office

 

Leslie, ‘Dec

my Liclehan

 

 

|

i

- Case nh. PB-IF-2|

 

 

TO THE SHERIFF OF

‘ COUNTY, GREETING:

 

 

YOU ARE REBY COMMANDED TO BRING FORTH:
Paul ALOU (LO Ckhann
A+ | Box HIP Mow aha (OK 14048

 

to appear before
to
day o
said Court not be

_§ 1 Sex oe bond

‘Peepared—and reque

“Ruan Olse

. County,
on the

Judge Cacl Arkon -'

for appearance on the next regular Court day ft

=sted by:

Room \ of the Distr
answer Dy, do. of said Court for faili

over er
, after being duly summon

in session, re he/she should be detained in

ISSUED THE \__ pay or | decom

 

 

 

‘al
dis We We Wilgon Street |
AY. init Re ‘OK "Heal

 

ict Court of
ng to appear
d. Should
‘lieu of

'
>

=

br said Judq

0, 00(F

 

SHERIFF'S RETURN

  

 

 

 

 

 

 

 

 

This warrant received on the day of
Description of Party:
Age Complexion _ Height
Weight Hair Eyes
Remarks:
Sheriff. DEPUTY SHERIFF
Case 4:20-cv-00024-JED-JFJ Document 1 Filed in USDC ND/OK on 01/21/20 Page 16 of 24

WARRANT - CIVIL CASE

i
IN THE DISTRICT COURT IN COUNTY
STATE OF OKLAHOMA |
|

do The. mater ae
“The Eslak nf

 

Plaintiff,

Retum i Case No. |

Les} Cy ‘Dean [29 iClch aA. Court Clerk’s

 

 

 

 

Defendant.

TO THE SHERIFF OF ‘ COUNTY, GREETING:
YOU ARE HEREBY COMMANDED TO BRING: FORTH:

Rut O- J

 

—_Lanifer %. mM Cormick
Ft | ow Motu g#a | OK 7T/40gR

to appear bakeve hos L Grlosen Room ]_ of the Distr
. County, to cena a contempt of said Court for faili

on the |\ day oflSecember JO1G , after being duly summoné
aw: ; eaurt not be in session, then he/she should be detained in

¢ \ Sap” bond for appearance on the next regular Court day fo

_ISSUED THE \3 DAY OF > yecem

pared and requested by:

‘Rego CO \sen
mone Wilson Street

4 ataOK W301

ict Court of
ng to appear
2d. Should
lieu of

Dx said Judge

ec, 20/4

 

to. oh

SHERIFF'S RETURN
This warrant received on the day of

Description of Party:

 

 

Age _Complexion _ Height
Weight Hair Eyes

Remarks:

 

“SHERIFF |

 

 

 

 

 

Sheriff. ~~ DEPUTY SHERIFF
Case 4:20-cv-00024-JED-JFJ Document 1 Filed in USDC ND/OK on 01/21/20 Page 17 of 24

NOTICE DATE TO APPEAR IN COURT
NAME (ee heat (ial leo

You have been arrested on the charge(s off
Wo 7 —[{F-2 |
You posted bond in the amount of 500 OF on _ /-7-20
At /£2S~____ o'clock (am /@n
Your bond is returnable on __/-27 =-_ at GOO _ o'dockam/ pm

Sheriff:, Mirta B. Hallett
Date /-7-XO By \< a Bb uch.

If you fail to appear in the court of the above set date, any bond posted for your
reappearance will be subject to forfeiture, and a bench warrant may be issued for
your arrest. Your signature for understanding the above.

Xx fet ube X

~ A copy of this notice must be provided to the following:
(1) Defendant (2) Court Clerk (3) District Attorney

 

, Jee roreeg  ponbHbidide qa pHsbnusbiik gy Ebb serrs cy POO EE Fete EEE EE SS
Case 4:20-cv-00024-JED-JFJ Document 1 Filed in USDC ND/Qk-on 01/21/20 Page 18 of 24

NOTICE DATE TO APPEAR IN COURT
NAME 1 Lrmich Dei

 

You have been arresieyon the 9h PD. wD <A |

You posted bond in the amount of [EOD GE on _/-Z&0

At (132 o'clock (am /
Your bond is returnable on _/ BI _ at GO __ o'cdlockami / pm

e difne B. Hallett
Date_/-7-AO By BOL pot ho

S E

If you fail to appear in the court of the above set date, any bond posted for your
reappearance will be subject to forfeiture, and a bench warrant may be issued for

 

 

(2). Court Clerk (3) District Attorney
Case 4:20-cv-00024-JED-JFJ Document 1 Filed in USDC ND/OK on 01/21/20 Page 19 of 24

4 _ So | *

LL 408 (2008)

~

APPEABANGE BOND

"oy

In-rHe pistricy counr or U0 War Gi ___ GOUNTY, STATE OF OKLAHOMA

State of Oldatroine, =~

Plalvvilf?, Case No. aa a

va) yy my a
thyl “chan .

Defendant

Know all men bv these pr ase, f 6 the above nan esenge rinolpal and the
undersigned nie eapone ti nando i
as surety(les), personally appeared before the undersigndd Clue and ET, severally

Oucciai cnowlenoed themselves to be indebted to the state of Oldahoma in the sum of

Wiad Net dsadie d Dollars ($f, SWO ) goud and lawful money: of the United
States, to which payment well and truly to be made we bind ourselves, our asslyns, heirs,
executors and administrators saintly and severally, tirmly by these presents,

 

The conditions of this bond are aol that. if ths above naned defendant, who has ean

committed to the county jall-of. County, State of Oldghoma, shall
"“Gourto of sald Gounty on the cday of

npwearaiy annesar betore the
Maruca." Pevore he. ‘clock 2X. M, of sald day, and trom wrm to term,

and from day ta day.or each term, to answer a charaa nreterred against him for the offense
of

   
      

 

and shall not depart te sald Court
without leave and shall obey any order issued by sald Court, then this bond shall be void;

otherwise, this. bond shall remain in full force and effect,

Witness our hunds and seals this. 7 duy of. January _ JO

of Ge-L) l. ot ; - Principal 2S fs Z § ok 2 Z AULSy h Bk? YoY S
Mash faust sg a bee

7 ypor
“Out b lpstthor— surety? BMY ene kd, Suaustve 4 oc” ome
TAKEN, SUBSCRIBED AND ACKNOWLEDGED, this______day of ——_, 20
Court torte (rf Ba Hell left. : Sheritt
Deputy Led, (aipelesiaed _ Deputy

  

 

 

 

This undertaking approved this day of 20

Court Clerk

 

(SEAL) Deputy

 

FEIDAY VIT. AS TO UNDERTAKING
STATE OF OKLAHOMA, 7G

MEK ULAR TO , SS.
‘ k orn
The undersigned, being first duly sworn upon oath, says that he fs a resident od Lh f
County, State of Oklahoma, and that neither he nor-anyone for his use has recelved of ben

promised any security or consideration tor matdng this undertalding, except us hereinatter specitiod
under one or tore of the following, to wit.

 

 

 

 

a) '- Consideration tor this undettaking recelved or pronilsed Inthe sum of 2f80
b) Other security received or promised tor mailing this undertaldnyg, Is ts follows:
nA
c) / Nh i oni Se rity or savtetidarations was received tron:
hal Wittham. Ct] brel3 dtwit, OL

 

[Aint : “Address
Case 4:20-cv-00024-JED-JFJ Document 1 Filed in USDC ND/OK on 01/21/20 Page 20 of 24

onsideration promised or
whe commits perjury.

  
  

  
  
 

j 1d the security or €
1 miastatement relating t¢
a stip fate the same Th cay" and penalty as one
given i
f

; wht . hyd Palio, Qe ta.

nop Address

“afflant | oo
Subseribad and sworn to befera me thie ___--___— day Of ___,__——
(SEAL) a ee

My Commission explras: .

 

 

 

 

 

a cee NN Deputy
UALIFIGATION OF SURETY
AA OWL SEAM, $62 we .
VOID IF USED WITH OTHER
NDE TOEXCEED $100,000 POWER OF ATTORNEY POWERS OF THIS COMPANY
KNOW ALL MEN BY THESE PRESENTS 22852 ° SHA WHEE Ob 94604

That I, Clint Pletcher, of Shawnee, Oklahoma. Pottawatomie County, State of Oklahoma, have made and constituted and appointed by
these presents do make, constitute and appoint the below named agent, my true and Jawful attorney, for me and in my name, place and stead,
and to my use, as my employee and agent to write Multi-County Agent bonds, to sign my name, by him, in the execution of any and all bonds
made as my agent. giving my said attorney full power to do everything whatsoever requisite and necessary to be done in the premises as fully
as I could do if personally present, hereby ratifying and confirming all that my said attorney shall lawfully do, or cause to be done, by virtue
hereof. All this provided this Power-Of-Attorney is filed with the bond and retained as a part of the court records, the said Attorney-In-Fact is
hereby authorized to insert in this Power-Of-Attorney the name of the person on whose behalf this bond was given.

IN WITNESS THEREOF: I, Clint Pletcher, Multi-County Agent Bondsman, affix my signature.

for the purpose this i day of \ bMarr ,20 2D : La

Clint Pletcher
Mutli-County Agent Bondsman
Case Number. :

Bond Amount $ 1, gbo— Appearance Date. }- xI- gO CA

Premium Charged $ /50 Collateral Received

Defendant usl WNckham DOB 1O/ rls a

Court N\) QW Asta City, MD 2 Da State O ze
Offense EE att, f-

Executing sok A Moe | tater

 

 

 

 

 

 

 

 

SPREKELMEYER #88800
AFFIDAVIT FOR CASH BOND
lam worth, over and above all exemptions, debts, and fabilities, ie sum “
’ '
(Must be doubie|the amount to be secured),
Surety —
Surety/Bondsman

day of

 

This Qualification of Surety subseribed and sworn fo before me this
20

cee?

 

Court Clerk/ludge
Deputy Court Clerk

 

 

 
Case 4:20-cv-00024-JED-JFJ Document 1 Filed in USDC ND/OK on 01/21/20 Page 21 of 24

eee

"en

ASS
108 (2006)

APPEARANCE BOND

 

IN-THE bisrRicr court oF {| lou Y1A_____.—_sGOUNTY, STATE OF OKLAHOMA

State oF Se tlt Case Neo. PPl4al
bnniter [meLormithk.

Defendant

Know all men by these presents, that we the ve ng) Nn ddefencdant. as prinelpal apie the
undersigned ees pw Pe ee oF DP tebe me

us surety(les), personally lp feel the lindersigned is and jointly dnd severally

acknowledaed thamselves to be indebted ta the state of Oldahoma in the sum of
tas id | Dollars (4. VEVO) ) good and lawful money of the United

States, to Which payment well and truly to be made we bind ourselves, our assigns, heirs,
executors and administrators Jointly and severally, firmly by these presents.

 

  
   

The conditions of this bond are s such that. if the above named defendant, who has been

commnitted to the county jall-of County, State of Oldghoma, shall
_ Court of sald County on the 2 “7 _zilay of

Novel sine state the

: ; ‘glock &, I, of sald day, and trom erm to teri,
ane.t oy day to day.or each term, to angwer a charaa preferred against him yor the offense
oF a

   

 

 
 

 

and shall not depart the said Gourt
without leave ard shall obey any order Issued by sald Court, then this bond shall be vold;

otherwise, this. bond slrall een In full force aid ettect,

 

 
 
 

a, Principal ) 7 { Kadress eS.

surety £0 Bo Bart vera laPul- UU pore
suretyl. B¢¢ x re bol 4 Shaypnee Ce bber
TAKEN, SUBSCRIBED AND ACKNOWLEDGED, this__ day of ee GD a csi
Gourt Cleric fY; fa & B, 4. a! ip 7 t Shrerhit
Deputy 2 apelin. Deputy

This undertaking approved this day of , 20

 

 

 

 

Court Clerk

 

(SEAL)

_ Deputy

AFFIDAVIT AS TO UNDERTAKING
STATE OF OKLAHOMA, IU OW) tha COUNTY, Ss.

The undersigned, being tirst duly sworn upon oath, says that he is a resident of
Gounty, State of Oldahoma, aid that nelther he nor anyone for his use has received or bi

promised any security or consideration tor mating this undertaling, except as ter ‘elngtter speciiled
under one or more of the following, to wit.

  

#) °  Gonsideration for this undertaking recelved or proniised Inthe suny or 4 kam

b) Other security recelved of promised for maldng this undertaking, Is as follows:

A Le
Case 4:20-cv-00024-JED-JFJ Document 1 Filed in USDC ND/OK on 01/21/20 Page 22 of 24

—_—

i ‘ oat OF
i ity or considaration pr ‘omiaan
" 1 nul misetatement relating to the secur promises
eer vais ine able to the same prosecution and penalty as one whe commits porpury.
Lau

Oy Pav Bertlasyile Oe. 2008”

 
  

 

role atk

 

 

 

 

 

 

 

‘ Address
Affiant o |
Subacribed and sworn to before mo thie, MOY OP copper
(SEAL)
r s { Clerk - Netary Public
My Commission explros: Court
EY = Poputy
QUALIFICATION OF SURETY
ILAHOMA ° ) PA OUEST Ann, $02 - Anrount of Band
STATE OF O01 _:
° ) ; W E R N VOID IF USED WITH OTHER
—o “ano re R OF ATTO EY POWERS OFTHIS COMPANY
. 12844 ACME ROAD
KNOW ALL MEN BY THESE PRESENTS 22851 «1 Sia ROME ROAD

That I, Clint Pletcher, of Shawnee, Oklahoma, Pottawatomie County,
these presents do make, constitute and appoint the below named agent, my t
and to my use, as my employee and agent to write Multi-County Agent bonds, to si gn my name, by him, in the execution of any and all bonds
made as my agent, giving my said attorney full power to do everything whatsoever requisite and necessary to be done in the premises as fully
as I could do if personally present, hereby ratifying and confirming all that my said attorney shall lawfully do, or cause to be done, by virtue
hereof. All this provided this Power-Of-Attorney is filed with the bond and retained as a part of the court records, the said Attorney-In-Fact is
hereby authorized to insert in this Power-Of-Attorney the name of the person on whose behalf this bond was given.

IN WITNESS THEREOF: I, Clint Pletcher, ulti-County Agent Bondsman, affix my signature.

for the purpose this 1 day of Andry »20 x0 ‘ 2
Clint Pletcher
“Pry 1G XD | eee ven Mutli-County Agent Bondsman
Case Number! _!.

Bond Amount $ / <60 ~ Appearance Date. [- OED aA

7
 1S0-
Premium Charged $ ~' Collateral Received

Defendant anneler Me Corns Ck DOB S| [ 2/ 74
Court MJowata cay AOL yore. state OK
Offense ws A f a 2

madeg., | int | and

State of Oklahoma, have made and constituted and appointed by
rue and lawful attorney, for me and in my name, place and stead,

 

SPREKELMEYER #88800

 

 

AFFIDAVIT FOR CASH BOND

. bam werth, over and above all exemptions, debts, and Habilitles, o sun i‘

| (isi be aoube ihe amount to be secured),
Surety

 

Surety/Bondsman
This Qualiffeatior of Surety subseribed and sworn fo before me this .. day of 0,

mene?

 

 
Case 4:20-cv-00024-JED-JFJ Document 1 Filed in USDC ND/OK on 01/21/20 Page 23 of 24

IN THE DISTRICT COURT IN AND FOR
NOWATA COUNTY
STATE OF OKLAHOMA

In the Matter of the Estate of,
Leslie Dean Wickham, Deceased
PLAINTIFF,

Vs.

1. Paul Wickham

Case # # PB-2019-21

2. Jennifer McCormick

DEFENDANTS,

Nemes eee le

 

Defendants Notice of Removal
District Court of Nowata County Case # PB-2019-21

 

Defendant files this notice of removal under authority of 28 USC § 4 (b) and

18 USC § 1442 to the Honorable Presiding Judge of the above-entitled Court.

Refer bjebte
Date Paul LeroyW ickham
R1 Box 171

Nowata, OK 74048

Date

 
Case 4:20-cv-00024-JED-JFJ Document 1 Filed in USDC ND/OK on 01/21/20 Page 24 of 24

 

Weare filing a notice of a claim so the motion can be granted. We are asking for a Jury

Trial under the 1 and 7“ Amendments of the Constitution of the United States.

A petition and complaint in the nature of a suit for deprivation of

Federally Protected Rights Under 42 USC § 1983 for False aa Nd) CC AY
4" ne ‘¢ { aK AA » Jef, A j-~ JP? & Ce [

TSC Th

PR - | T=

The action was brought under Oklahoma Statute Title 58 § § 292-294 for Case #
PB 2019-21. This statute pertains to this case, but has no validity against Jennifer

L McCormick and Paul L Wickham.

According to the Court records, on November 27, 2019, record shows an order on

citation of PB-2019-21.

On approximately January 7, 2019 at 4:00 pm, Jennifer L McCormick was
stopped by Nowata County Deputies and was retained by a warrant generated by

a fax machine.

Paul L Wickham was called by Jennifer L McCormick to come and get her dog
because the Nowata County Sheriff Mickey Hallett had arrested her, along with

four Deputies, under a fraudulent warrant generated by a fax machine.
